Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,106,579. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches SEQ ID NOs 1-201, which overlap with the claimed sequences, for example in SEQ ID NO: 6, 
    PNG
    media_image1.png
    35
    327
    media_image1.png
    Greyscale
, which comprises Tyr-Trp-Glu-Tyr. Claim 2 of ‘579 teaches a bridging moiety, which meets claims 1-2, and 13. Claims 11 and 12 are met because the routine feature of acetylation and amidation are taught in the specification (spanning Col. 26-27). Claims 14-18 are met be claims 16-20 of the ‘579 application, which teach the same methods of treatment.  

	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,208,089. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches: 
    PNG
    media_image2.png
    598
    328
    media_image2.png
    Greyscale

	The peptide motif from Xaa9-Xaa12 comprises the same motif as instantly claimed. Claims 2-4 of ‘089 meet the limitations of claims 1, 3-10 and 13. Instant claims 2 and 4 are met by the bridging moiety taught by claims 2-3.  Instant claims 11-13 are met because acetylation and amidation are routine in the art and taught by the ‘089, for example at SEQ ID NOs: 202-204.  Instant claims 14-18 are met by the same method of C5 inhibition and treatment taught by claims 19-21 of ‘089. As such, the instant claims are met by the limitations of the ‘089 claims. 
	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,435,438. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 teach:

    PNG
    media_image3.png
    563
    340
    media_image3.png
    Greyscale
This meets instant claims 1, 3-10 and 13, where the first polypeptide of R2 is Tyr. Instant claims 11-12 are met because acetylation and amidation are taught by claims 2 and, for example, SEQ ID NO: 202. Instant claims 2 and 4 are met be the bridging moieties taught by claims 8 and 9 of ‘438. The method of claims 14-18 are met by claims 19-21, teaching the same treatment for complement related diseases. 
	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,328,115. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches SEQ ID NO: 192 T
    PNG
    media_image4.png
    379
    463
    media_image4.png
    Greyscale

	This meets the limitations of instant claims 1-11 and 13, teaching the same peptide motif with N-terminal acetylation and the bridging moieties. Instant claim 12 is met by claim 1, for example, SEQ ID NO: 4, having a C-terminal amidation. Instant claims 14-18 are me by claims 1-22, as they are all drawn to the same methods of treating C5 related diseases, such as hemolysis, with the same peptide compositions. 

	 Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,588,936. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches SEQ ID NO: 192: 
    PNG
    media_image4.png
    379
    463
    media_image4.png
    Greyscale
 
	This meets the limitations of instant claims 1-11 and 13, teaching the same peptide motif with N-terminal acetylation and the bridging moieties. Instant claim 12 is met by claim 1, for example, SEQ ID NO: 4, having a C-terminal amidation. Instant claims 14-18 are me by claims 1-22, as they are all drawn to the same methods of treating C5 related diseases, such as hemolysis, with the same peptide compositions.

	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,937,222. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches a method of reducing cleavage of C5 in a biological system with SEQ ID NO 184: 

    PNG
    media_image5.png
    409
    466
    media_image5.png
    Greyscale

	This meets the limitations of instant claims 1-11 and 13, teaching the same peptide motif with N-terminal acetylation and the bridging moieties. As to claim 12, C-terminal amidation is well known and routine in the art, and taught throughout the specification of ‘222, such as at SEQ ID NO: 202, for example. As to instant claims 14-18, the same methods of C5 inhibition for treating complement related diseases is taught by the methods of claims 1-15 of ‘222, teaching PNH, hemolysis, etc. As such, any complement related disease or disorder falls within the same category of treatment by C5 inhibition. Therefore, instant claims 14-18 are met by the claims of the ‘222 patent. 

	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent Application No. 10,918,691. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches R1-Tbg-Tyr-Xaa0-Glu-R2, and claim 7 teaches that the first peptide of R2 may be Tyr. As such, the peptide motif of claim 1 is met. Instant claims 2-12 are met because the ‘551 application teaches the same bridging moieties, options for R1 and R2, as well as N and C terminal modifications. Instant claims 14-18 are met be the methods of treatment taught by claims 1-21, which are all complement related diseases, such as hemolysis. 
	As such, the instant claims are met by the claims of ‘551. 

Claim rejections 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 as being unpatentable over claims 1-18 of U.S. Patent No. 11,014,965. Claims 1-18 of ‘965 are identical to instant claims 1-18. As such, there is a statutory bar against patenting the same claims twice. The claims must be amended to overcome this, which then may be subject to a non-statutory double patenting rejection and require a terminal disclaimer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE M LIEB/Primary Examiner, Art Unit 1654